DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph 83 refers to several applications without providing the numbers for the applications.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,811,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar with minor rewording without changing the scope of the claims.

17/020053
10,811136
1. An access system for managing users engaged in providing care to patients, said access system comprising: 

a patient support apparatus comprising a frame, a patient support surface configured to support the patient, and a powered device having a function; 

an input system in communication with said powered device and configured to receive input data; 

a user control system in communication with said input system, said user control system comprising an authorization module configured to: 

access a permission level for each of a first user and a second user, said permission levels dictating whether the users have permission to operate said powered device with said input system to perform said function; 

determine cooperation data relating to cooperation of the first user and the second user in providing care for the patient; and 

modify said permission level of at least one of the first user and the second user based on said cooperation data.  

1. An access system for managing users engaged in providing care to patients, said access system comprising: 

a patient support apparatus comprising a frame, a patient support surface configured to support the patient, and a powered device having a function; 

an input system in communication with said powered device and configured to receive input data; and 

a user control system in communication with said input system, said user control system comprising an authorization module configured to: 

access a permission level for a user, said permission level dictating whether the user has permission to operate said powered device with said input system to perform said function; 



determine performance data relating to performance of the user in caring for the patient based on said input data; and 


modify said permission level based on said performance data; 



wherein said permission level comprises one of: a first permission level that restricts the user from operating said powered device with said input system to perform said function, a second permission level that authorizes the user to operate said powered device with said input system to perform said function, and a third permission level that authorizes the user to operate a second powered device with said input system to perform a second function; and wherein said authorization module is configured to switch said permission level of the user from said second or third permission level to said first permission level in the event said performance data fails to meet a predetermined performance criterion.


The difference in the claims seems to relate to two users cooperating on access, however the user of 10,811136 needs to have the access level changed / upgraded to access the system and would be obvious that an authorized user would provide the access.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dionne et al., (US Publication No. 2011/0277242), hereinafter “Dionne”, and further in view of Hankins et al., (US Publication No. 2017/0026358), hereinafter “Hankins”.

Regarding claim 1, Dionne discloses
an access system for managing users engaged in providing care to patients [Dionne, abstract], said access system comprising: 
a patient support apparatus comprising a frame [Dionne, paragraph 126 and figures 1-8], a patient support surface configured to support the patient [Dionne, paragraph 126], and a powered device having a function [Dionne, paragraph 159, actuatable devices controlled manually or by control panels]; 
an input system in communication with said powered device and configured to receive input data [Dionne, paragraph 159, control panels]; 
a user control system in communication with said input system [Dionne, paragraphs 387, 405], said user control system comprising an authorization module [Dionne, paragraph 408, authorization based on a variety of known features, examples including fingerprints, iris scan or vein patterns] configured to: 
access a permission level for each of a first user [Dionne, paragraphs 408, 411, 412] Dionne, paragraphs 408, 411, 412].

Dionne does not specifically disclose, however Hankins teaches
access a permission level for each of a second user [Hankins, paragraph 113];
determine cooperation data relating to cooperation of the first user and the second user Hankins, paragraph 113]; and 
modify said permission level of at least one of the first user and the second user based on said cooperation data [Hankins, paragraph 113].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide access to a second user on an as needed bases in order to allow a second user to temporarily access restricted functions during a specified time such as when providing care to a user.

Regarding claim 2, Dionne-Hankins further discloses
wherein said permission level for the first user comprises a first permission level that restricts the first user from operating said powered device with said input system to perform said function [Hankins, paragraph 113, first user, second user different permissions]; and wherein said permission level for the second user comprises a second permission level that authorizes the second user to operate said powered device with said input system to perform said function [Hankins, paragraph 113].  

Regarding claim 3, Dionne-Hankins further discloses
wherein said authorization module is configured to switch said permission level for the first user from said first permission level to said second permission level based on said cooperation data [Hankins, paragraph 113].  


Regarding claim 5, Dionne-Hankins further discloses
wherein said input system comprises one or more of a user interface and a sensor [Hankins, paragraph at least 380 and figure 8a].  

Regarding claim 6, Dionne-Hankins further discloses
wherein said input system comprises a portable electronic device carried by a user of said access system [Hankins, paragraph 614].  

Regarding claim 7, Dionne-Hankins further discloses
wherein said authorization module is configured to modify one or more of said permission levels based on data associated with the user [Hankins, paragraph 113].  

Regarding claim 8, Dionne-Hankins further discloses
wherein said authorization module is configured to modify one or more of said permission levels [Hankins, paragraph 113] based on patient data associated with the patient [Dionne, paragraph 610].  

Regarding claim 9, Dionne-Hankins further discloses
wherein said user control system comprises an identification module configured to: access identification profiles associated with users [Dionne, paragraph 408]; receive identification data relating to the users of the patient support apparatus [Dionne, paragraph 408]; and update said identification profiles based on said identification data [Dionne, paragraph 408].  

Regarding claim 10, Dionne-Hankins further discloses
an access system for managing users engaged in providing care to patients [Dionne, abstract], said access system comprising: 
a patient support apparatus comprising a frame [Dionne, paragraph 126 and figures 1-8], a patient support surface configured to support the patient [Dionne, paragraph 126], and 
a powered device having a function [Dionne, paragraph 159, actuatable devices controlled manually or by control panels]; 
an input system in communication with said powered device and configured to receive input data [Dionne, paragraph 159, control panels]; and 
a user control system in communication with said input system [Dionne, paragraphs 387, 405], said user control system comprising an identification module [Dionne, paragraph 408, authorization based on a variety of known features, examples including fingerprints, iris scan or vein patterns] configured to: 
access identification profiles associated with users [Dionne, paragraphs 408, 411, 412]; 
identify users based on said input data and said identification profiles [Dionne, paragraphs 387, 405, 408, 411, 412]; and 
update identification profiles based on said input data such that identification of the user at a subsequent time is based on said updated identification profile [Hankins, paragraph 113].  

Regarding claim 11, Dionne-Hankins further discloses
wherein said identification module is configured to update said identification profiles based on said input data at a predetermined frequency [Hankins, paragraph 113].  

Regarding claim 12, Dionne-Hankins further discloses
wherein said input system comprises one or more of a user interface and a sensor [Hankins, paragraph at least 380 and figure 8a].  

Regarding claim 13, Dionne-Hankins further discloses
wherein said input system comprises a portable electronic device carried by a user of said access system [Hankins, paragraph 614].  

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433